MEMORANDUM **
Joseph Alan Manuel appeals from the 60-month sentence imposed following his guilty-plea conviction for possession of digital images of minors engaged in sexually explicit conduct, in violation of 18 U.S.C. § 2252(a)(4)(B). We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Manuel fails to show plain error in the district court’s finding that Manuel willfully obstructed justice by absconding from pretrial supervision and by failing to appear for a change of plea hearing. Manuel’s obstructive conduct related to his offense of conviction, which was charged in both the original and superceding indictments. See U.S.S.G. § 3C1.1 cmt. n. 4(e).
Further, in light of the proper finding regarding Manuel’s obstruction of justice, the district court did not clearly err in finding that his case was not an “extraordinary” case worthy of a downward adjustment for acceptance of responsibility. See U.S.S.G. § 3E1.1, cmt. n. 3-4; see also United States v. Thompson, 80 F.3d 368, 371 (9th Cir.1996) (timely guilty plea and apology at sentencing do not outweigh fact defendant absconded before sentencing and thus case was not “extraordinary”).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.